PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rosenberg, Tamir
Application No. 16/922,881
Filed: July 07, 2020
For: SYSTEM AND METHOD FOR RECOGNIZING UNATTENDED HUMANS WHO REQUIRE SUPERVISION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 22, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 23, 2021. A Notice of Abandonment was mailed on January 07, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $300, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

Petitioner is reminded. See below:

Form PTOL-85, PART B - FEE(S) TRANSMITTAL, or its equivalent1, must be completed and returned to the United States Patent and Trademark Office (USPTO) with the payment of ISSUE FEE and PUBLICATION FEE (if required). There is no record that petitioner has submitted a Form PTOL-85, PART B – FEE(S) TRANSMITTAL. To confirm that the information normally found thereon is printed on the patent, the attached blank Form PTOL-85, PART B – FEE(S) TRANSMITTAL should be completed and 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	

/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
 





    
        
            
        
            
    

    
        1 If an equivalent of Form PTOL-85, PART B – FEE(S) TRANSMITTAL is filed, delays in processing may occur due to the difficulty in recognizing the paper as an equivalent of Part B.